 330 NLRB No. 1051NOTICE:  This opinion is subject to formal revision before publication in thebound volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Louisville-Jefferson County Public Defender Corp.and American Federation of Teachers, Local4590, AFLŒCIO. Case 9ŒCAŒ37242February 23, 2000DECISION AND ORDERBY CHAIRMAN TRUESDALE AND MEMBERS LIEBMANAND HURTGENPursuant to a charge filed on December 6, 1999, theGeneral Counsel of the National Labor Relations Boardissued a complaint on December 8, 1999, alleging that
the Respondent has violated Section 8(a)(5) and (1) ofthe National Labor Relations Act by refusing the Union™srequest to bargain following the Union™s certification in
Case 9ŒRCŒ17284.  (Official notice is taken of the ﬁrec-ordﬂ in the representation proceeding as defined in theBoard™s Rules and Regulations, Secs. 102.68 and
102.69(g); Frontier Hotel, 265 NLRB 343 (1982).)  TheRespondent filed an answer admitting in part and deny-ing in part the allegations in the complaint.On January 10, 1999, the General Counsel filed a Mo-tion for Summary Judgment and a memorandum in sup-port.  On January 11, 1999, the Board issued an ordertransferring the proceeding to the Board and a Notice toShow Cause why the motion should not be granted.  TheRespondent failed to file a response.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal to bar-gain but attacks the validity of the Board™s certificationof the Union on the ground that the Respondent is a ﬁpo-litical subdivisionﬂ within the meaning of Section 2(2) ofthe Act, and is therefore exempt from the Board™s juris-diction.All representation issues raised by the Respondent, in-cluding the jurisdictional issue, were or could have beenlitigated in the prior representation proceeding.1  TheRespondent does not offer to adduce at a hearing anynewly discovered and previously unavailable evidence,nor does it allege any special circumstances that would
                                                                1 The Respondent™s contention that it is an exempt ﬁpolitical subdi-visionﬂ was fully considered by the Board in the underlying representa-tion proceeding.  Although the Respondent™s answer also denies theappropriateness of the unit, we find that the Respondent™s denial doesnot raise any litigable issue in this proceeding.  Under the Board™sRules, the Respondent had the opportunity to litigate the unit issue in
the representation proceeding.  The Respondent, however, chose not to
do so, and instead stipulated to the appropriateness of the unit.  Byentering into this stipulation, the Respondent agreed that the unit de-scribed there was appropriate.  Accordingly, we find that the appropri-ate unit is as stated in the complaint.require the Board to reexamine the decision made in therepresentation proceeding.  We therefore find that theRespondent has not raised any representation issue that is
properly litigable in this unfair labor practice proceeding.See Pittsburgh Plate Glass Co. v. NLRB, 313 U.S. 146,162 (1941).  Accordingly, we grant the Motion forSummary Judgment.On the entire record, the Board makes the followingFINDINGS OF FACTI.  JURISDICTIONAt all material times, the Respondent, a nonprofit cor-poration, has been engaged in the business of providinglegal representation to indigent persons in JeffersonCounty, Kentucky at its offices/facilities located at Lou-isville, Kentucky.During the 12-month period preceding issuance of thecomplaint, the Respondent, in conducting its operationsdescribed above, derived gross revenues in excess of
$250,000 and purchased and received at its Louisville,Kentucky facilities goods valued in excess of $5000 di-rectly from points outside the Commonwealth of Ken-tucky.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act and that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.II.  ALLEGED UNFAIR LABOR PRACTICESA.  The CertificationFollowing the election held October 1, 1999, the Un-ion was certified on October 12, 1999, as the exclusivecollective-bargaining representative of the employees inthe following appropriate unit:All full-time and regular part-time nonsupervisory staffattorneys, including law school graduates who areawaiting bar results, employed by [Respondent] at itsLouisville, Kentucky facility, excluding all office cleri-cal employees and all other professional employees,guards and supervisors as defined in the ActThe Union continues to be the exclusive representative un-der Section 9(a) of the Act.B.  Refusal to BargainAbout November 30, 1999, the Union requested theRespondent to bargain, and, since about November 30and December 1, 1999, orally and in writing, the Re-spondent has refused.  We find that this refusal consti-tutes an unlawful refusal to bargain in violation of Sec-tion 8(a)(5) and (1) of the Act.CONCLUSION OF LAWBy refusing on and after November 30, 1999, to bar-gain with the Union as the exclusive collective-bargaining representative of employees in the appropriate DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2unit, the Respondent has engaged in unfair labor prac-tices affecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Section8(a)(5) and (1) of the Act, we shall order it to cease anddesist, to bargain on request with the Union and, if anunderstanding is reached, to embody the understandingin a signed agreement.To ensure that the employees are accorded the servicesof their selected bargaining agent for the period providedby the law, we shall construe the initial period of the cer-tification as beginning the date the Respondent begins tobargain in good faith with the Union.  Mar-Jac PoultryCo., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett Construction Co.,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10thCir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Louisville-Jefferson County Public De-fender Corp., Louisville, Kentucky, its officers, agents,successors, and assigns, shall1.  Cease and desist from(a)  Refusing to bargain with American Federation ofTeachers, Local 4590, AFLŒCIO, as the exclusive bar-gaining representative of the employees in the bargainingunit.(b)  In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.  Take the following affirmative action necessary toeffectuate the policies of the Act.(a)  On request, bargain with the Union as the exclu-sive representative of the employees in the followingappropriate unit on terms and conditions of employmentand if an understanding is reached, embody the under-standing in a signed agreement:All full-time and regular part-time nonsupervisory staffattorneys, including law school graduates who areawaiting bar results, employed by [Respondent] at its
Louisville, Kentucky facility, excluding all office cleri-cal employees and all other professional employees,guards and supervisors as defined in the Act.(b)  Within 14 days after service by the Region, post atits facility in Louisville, Kentucky, copies of the attachednotice marked ﬁAppendix.ﬂ2  Copies of the notice, on                                                                2  If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂforms provided by the Regional Director for Region 9,after being signed by the Respondent™s authorized repre-sentative, shall be posted by the Respondent and main-tained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted.  Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered,defaced, or covered by any other material.  In the eventthat, during the pendency of these proceedings, the Re-spondent has gone out of business or closed the facilityinvolved in these proceedings, the Respondent shall du-plicate and mail, at its own expense, a copy of the noticeto all current employees and former employees employedby the Respondent at any time since November 30, 1999.(c)  Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.Dated, Washington, D.C.  February 23, 2000John C. Truesdale,                         ChairmanWilma B. Liebman,                        MemberPeter J. Hurtgen,                             Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT refuse to bargain with American Fed-eration of Teachers, Local 4590, AFLŒCIO, as the exclu-sive representative of the employees in the bargainingunit.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, on request, bargain with the Union and putin writing and sign any agreement reached on terms andconditions of employment for our employees in the bar-gaining unit: LOUISVILLE-JEFFERSON COUNTY PUBLIC DEFENDER CORP.3All full-time and regular part-time nonsupervisory staffattorneys, including law school graduates who areawaiting bar results, employed by us at our Louisville,
Kentucky facility, excluding all office clerical employ-ees and all other professional employees, guards andsupervisors as defined in the Act.Louisville-Jefferson County PublicDefender Corp.